December 11, 1906.
This is a motion to dismiss the appeal herein, for failure to serve case and exceptions for approval, as required by law. Section 345, of the Code, provides that whenever the appellant fails to prepare his appeal, his failure to do so shall amount to a waiver thereof, unless the Court permit the appeal to be perfected, as provided in sections 339 and 349.
It appearing that the case and exceptions were not served in the time required by law, and there being no satisfactory showing that the said default was due to mistake or excusable neglect, the Court is of the opinion that the appeal should be dismissed. *Page 547